COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-203-CV
 
THE
CITY OF EULESS, TEXAS                                               APPELLANT
 
                                                   V.
 
BRYAN
LEE MCMANUS                                                           APPELLEE
                                                                                                        
                                               ----------
            FROM
THE 141ST DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Agreed
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL D:  GARDNER, WALKER, and MCCOY, JJ.
 




DELIVERED:  July 10, 2008




[1]See Tex. R. App. P. 47.4.